Case 1:18-cv-10225-MLW Document 445 Filed 12/26/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO, ET AL.,
individually and on behalf of all
others similarly situated,

)
)
)
)
)
Petitioners-Plaintiffs, }
)
Vv. ) C.A. No. 18-10225-MLW
)
CHAD WOLF, ET AL., )
)
Respondents-Defendants. )

ORDER

 

WOLF, D.J. December 26, 2019

The Court has received Respondents! Report Regarding December
24, 2019 Order (Docket No. 444). Although respondents did not as
ordered on December 24, 2019 promptly, or otherwise, report to the
court that Soeun Kim had been released on the conditions previously
imposed, the media has reported that he was7 released.
Nevertheless, respondents are being ordered to confirm or clarify
this forthwith.

As respondents have agreed to an extension of the December
24, 2019 temporary restraining order to at least January 17, 2020,
at 6:00 p.m., the December 27, 2019 hearing is being cancelled.
If Kim is not to be removed from the United States the week of
January 5, 2020 as respondents stated they had planned, or soon
after, and respondents propose to detain him again pending removal,

the court will address Kim's Motion for Immediate Interim Release
Case 1:18-cv-10225-MLW Document 445 Filed 12/26/19 Page 2 of 4

(the "Motion") as a request for a preliminary injunction, at a
hearing on January 16, 2020, at 9:30 a.m. Repeated failures of
Department of Homeland Security ("DHS") Immigration and Customs
Enforcement ("ICE") to satisfy the legal obligations codified in
DHS regulations have been revealed in this class action. See,

e.g., Jiminez v. Calderon, 317 F. Supp. 3d 626 (D. Mass 2018); Oct

 

11, 2019 Tr. at 20, 22 (Docket No. 412); Dec. 24, 2019 Order
(Docket No. 443). Therefore, the court may order that the Secretary
of DHS and the Director of ICE testify at the hearing.}!
Respondents report that they will reschedule Kim's removal
for a date after January 17, 2020. The court notes that this is
not required by its orders. The December 24, 2019 Order vacated
paragraph 3 of the December 23, 2019 Order which, pursuant to 28
U.S.C. §1651{(a), prohibited ICE from moving Kim outside of
Massachusetts in order to preserve the court's jurisdiction and
provide the parties an opportunity to brief properly issues
relating to his detention. As the court explained in the December
24, 2019 Order, it:
understands that Kim is contesting ICE's
authority to remove him in another case, Kim
v. Donelan, Civ. No. 19-12342-ADB, which is
pending before Judge Allison Burroughs. While

the court is concerned that the issues
presented by Kim's unlawful detention are

 

1 The court recognizes that the Secretary of DHS and Director of
ICE each have many duties. If testifying on January 16, 2020
would create a serious scheduling conflict for either or both,
the court will reschedule the hearing.

2
Case 1:18-cv-10225-MLW Document 445 Filed 12/26/19 Page 3 of 4

capable of recurring concerning other aliens

and of evading review, it concludes that it is

most appropriate to allow Judge Burroughs to

decide whether Kim's scheduled removal is

legally required or appropriate.
Docket No. 443 at 6-7. Therefore, the parties are being ordered
to report whether the restraint on Kim's removal imposed by Judge
Burroughs has been lifted and, if so, later report when Kim has
been removed. If Kim is removed, the parties shall propose a
schedule for briefing whether the issues raised by the Motion are
moot.

If Kim will not be removed prior to January 17, 2020, it will
be necessary for the parties to confer to attempt to resolve the
Motion by agreement and, if they do not, to identify the issues to
be addressed at the January 16, 2020 hearing, and to propose a
schedule to complete briefing of the disputed issues that will
provide the court at least several days to study the submissions
in preparation for the hearing. If necessary or appropriate to do
so, the court may postpone the hearing and extend the temporary
restraining order. See Fed. R. Civ. P. 65(b) (2).

Accordingly, it is hereby ORDERED that:

1. Respondents shall report forthwith whether Kim has been
released and, if so, the conditions of his release.

2. The December 27, 2019 hearing is RESCHEDULED for January

16, 2020, at 9:30 a.m.
Case 1:18-cv-10225-MLW Document 445 Filed 12/26/19 Page 4 of 4

3. The parties shall report forthwith if the restraint on
Kim's removal in Civ. No. 19-12342-ADB has been lifted and, if so,
whether and when Kim has been removed.

4. The parties shall confer and, by January 6, 2020, report
whether they have agreed to a resolution of the Motion and, if
not, report concerning the matters discussed in this Order and any

other matters they deem relevant.

UNITED STATES DISTRICT JUDGE
